Exhibit 10.18

ALLSCRIPTS, INC.

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT, (this “Agreement”) is made as of this 31st day of
January, 2003, by and between Allscripts, Inc., a corporation organized and
existing under the laws of the State of Illinois, with its principal place of
business at 2401 Commerce Drive, Libertyville, Illinois 60048 (“Company”) and
Laurie McGraw (“Executive”).

RECITALS

WHEREAS, Company desires to employ Executive as its Executive Vice President,
Client Services; and

WHEREAS, Executive desires to be employed by Company in the aforesaid capacity.

NOW THEREFORE, in consideration of the foregoing premises, of the mutual
agreements and covenants contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

AGREEMENT

 

1. Employment.

Company hereby agrees to employ Executive, and Executive hereby accepts
employment, as Executive Vice President, Client Services of Company, pursuant to
the terms of this Agreement. Executive shall have the duties and
responsibilities and perform such administrative and managerial services of that
position as are set forth in the bylaws of Company (the “Bylaws”) or as shall be
delegated or assigned to Executive by the Chief Executive Officer of Company
from time to time. Executive shall carry out her responsibilities hereunder on a
full-time basis for and on behalf of Company; provided that Executive shall be
entitled to devote time to personal investments, civic and charitable
activities, and personal education and development, so long as such activities
do not interfere with or conflict with Executive’s duties hereunder.
Notwithstanding the foregoing, Executive agrees that, during the term of this
Agreement, Executive shall not act as an officer of any entity other than
Company without the prior written consent of Company.

 

2. Effective Date and Term.

The initial term of Executive’s employment by Company under this Agreement shall
commence as of January 31, 2003 (the “Effective Date”) and shall continue in
effect for a term of three (3) years, unless earlier terminated as provided
herein. Thereafter, this Agreement shall automatically renew for additional and
successive terms of one (1) year each, unless either Company or Executive elects
not to renew this Agreement upon the expiration of the initial term or any
renewal term by providing written notice of such non-renewal to the other party
at least one hundred eighty (180) days prior to the expiration of the then
current term. As used herein, the term “Employment Period” shall mean the period
of from the Effective Date until the

 

~ 1 ~



--------------------------------------------------------------------------------

termination of the Agreement (i) for non-renewal pursuant to this Section 2, or
(ii) pursuant to Section 4 herein.

 

3. Compensation and Benefits.

In consideration for the services Executive shall render under this Agreement,
Company shall provide or cause to be provided to Executive the following
compensation and benefits:

3.1 Base Salary. During the Employment Period, Company shall pay to Executive an
annual base salary, effective March 1, 2003, at a rate of Two Hundred and Five
thousand dollars ($205,000) per annum, subject to all appropriate federal and
state withholding taxes, which base salary shall be payable in accordance with
Company’s normal payroll practices and procedures. Executive’s base salary shall
be reviewed annually prior to the beginning of each Fiscal Year (as defined
below) during the Employment Period by the Chief Executive Officer of Company,
and may be increased in the sole discretion of the Chief Executive Officer,
based on Executive’s performance during the preceding Fiscal Year. For purposes
of this Agreement, the term “Fiscal Year” shall mean the fiscal year of the
Company, commencing on January 1 of each year and ending on December 31.
Executive’s base salary, as such base salary may be increased annually
hereunder, is hereinafter referred to as the “Base Salary.”

3.2 Performance Bonus. Executive shall be eligible to receive a cash bonus with
respect to each Fiscal Year of Company that ends during the term of this
Agreement (the “Performance Bonus”). Payment of the Performance Bonus, if any,
will be subject to the sole discretion of the Chief Executive Officer, and the
amount of any such Performance Bonus will be determined by, and based upon
criteria selected by, the Chief Executive Officer, but in no event shall be less
than Fifty thousand dollars ($50,000).

3.3 Benefits. During the Employment Period and as otherwise provided hereunder,
Executive shall be entitled to the following:

3.3.1 Vacation. Executive shall be entitled to twenty (20) business days per
Fiscal Year of paid vacation, such vacation time not to be cumulative (i.e.,
vacation time not taken in any Fiscal Year shall not be carried forward and used
in any subsequent Fiscal Year).

3.3.2 Participation in Benefit Plans. Executive shall be entitled to health
and/or dental benefits, including immediate coverage for Executive and her
eligible dependents, which are generally available to Company’s senior executive
employees and as provided by Company in accordance with its group health
insurance plan coverage. In addition, Executive shall be entitled to participate
in any profit sharing plan, retirement plan, group life insurance plan or other
insurance plan or medical expense plan maintained by the Company for its senior
executives generally, in accordance with the general eligibility criteria
therein.

3.3.3 Physical Examination. Executive shall be entitled to receive reimbursement
for the cost of one general physical examination per twelve (12) month period
during the term of the Agreement from a physician chosen by Executive in her
reasonable discretion.

 

~ 2 ~



--------------------------------------------------------------------------------

3.3.4 Perquisites. Executive shall be entitled to such other benefits and
perquisites that are generally available to Company’s senior executive employees
and as provided in accordance with Company’s plans, practices, policies and
programs for senior executive employees of Company.

3.3.5 Indemnification. Executive shall be entitled to indemnification (including
immediate advancement of all legal fees with respect to any claim for
indemnification) and directors’ and officers’ insurance coverage, to the extent
made available to other senior executives, in accordance with the Bylaws and all
other applicable policies and procedures of Company.

3.4 Expenses. Company shall reimburse Executive for proper and necessary
expenses incurred by Executive in the performance of her duties under this
Agreement from time to time upon Executive’s submission to Company of invoices
of such expenses in reasonable detail and subject to all standard policies and
procedures of Company with respect to such expenses.

3.5 Stock Awards. Executive shall be eligible to participate in any applicable
stock bonus, stock option, or similar plan implemented by Company and generally
available to its senior executive employees, including, without limitation,
Company’s Amended and Restated 1993 Stock Incentive Plan approved by the Board
and Company’s shareholders on or about June 7, 1999 (the “Plan”) for the grant
of options to Executive as approved by the Board. Awards will be made at the
discretion of the Chief Executive Officer, subject to approval by the Board.

 

4. Termination of the Agreement Prior To the Expiration.

This Agreement and the Employment Period of Executive may be terminated at any
time as follows (the effective date of such termination hereinafter referred to
as the “Termination Date”):

4.1 Termination upon Death or Disability of Executive.

4.1.1 This Agreement and the Employment Period shall terminate immediately upon
the death of Executive. In such event, all rights of Executive and/or
Executive’s estate (or named beneficiary) shall cease except for the right to
receive payment of the amounts set forth in Section 4.5.4 of the Agreement.

4.1.2 Company may terminate this Agreement and the Employment Period upon the
disability of Executive. For purposes of this Agreement, Executive shall be
deemed to be “disabled” if Executive, as a result of illness or incapacity,
shall be unable to perform substantially her required duties for a period of
three (3) consecutive months or for any aggregate period of three (3) months in
any six (6) month period. In the event of a dispute as to whether Executive is
disabled, Company may refer Executive to a licensed practicing physician of
Company’s choice, and Executive agrees to submit to such tests and examination
as such physician shall deem appropriate to determine Executive’s capacity to
perform the services required to be performed by Executive hereunder. In such
event, the parties hereby agree that the decision of such physician as to the
disability of Executive shall be final and binding on the parties. Any
termination of the Agreement under this Section 4.1.2 shall be effected without
any

 

~ 3 ~



--------------------------------------------------------------------------------

adverse affect on Executive’s rights to receive benefits under any disability
policy of Company, but shall not be treated as a termination without cause.

4.2 Termination by Company for Cause. Company may terminate this Agreement and
the Employment Period for Cause (as defined herein) upon written notice to
Executive, which termination shall be effective on the date specified by Company
in such notice; provided however, that Executive shall have a period of ten
(10) days (or such longer period not to exceed 30 days as would be reasonably
required for Executive to cure such action or inaction) after the receipt of the
written notice from Company to cure the particular action or inaction, to the
extent a cure is possible. For purposes of this Agreement, the term “Cause”
shall mean:

4.2.1 the willful or grossly negligent failure by Executive to perform her
duties and obligations hereunder in any material respect, other than any such
failure resulting from the disability of Executive;

4.2.2 Executive’s conviction of a crime or offense involving the property of
Company, or any crime or offense constituting a felony or involving fraud or
moral turpitude; provided that, in the event that Executive is arrested or
indicted for a crime or offense related to any of the foregoing, then Company
may, at its option, place Executive on paid leave of absence, pending the final
outcome of such arrest or indictment;

4.2.3 Executive’s violation of any law, which violation is materially and
demonstrably injurious to the operations or reputation of Company; or

4.2.4 Executive’s material violation of any generally recognized policy of
Company, Executive’s refusal to follow the lawful directions of the Chief
Executive Officer, the Board, or Executive’s insubordination to her supervisor.

Notwithstanding the foregoing, any notice and lapse of time period provided in
this Section 4.2 shall not be required with respect to any event or circumstance
which is the same or substantially the same as an event or circumstance with
respect to which notice and an opportunity to cure has been given within the
previous six (6) months.

4.3 Termination without Cause. Either party may terminate this Agreement and the
Employment Period without cause upon thirty (30) days prior written notice to
the other party. If either party elects not to renew this Agreement for any
renewal period pursuant to Section 2 hereof, such election shall not constitute
a termination of the Employment Period without cause.

4.4 Termination by Executive for Constructive Discharge.

4.4.1 Executive may terminate this Agreement and the Employment Period, in
accordance with the process set forth below, a result of a Constructive
Discharge. For purposes of this Agreement “Constructive Discharge” shall mean:

 

  (i) a failure of Company to meet its obligations in any material respect under
this Agreement, including, but not limited to, any reduction in or failure to
pay the Base Salary;

 

~ 4 ~



--------------------------------------------------------------------------------

  (ii) a material diminution in or other substantial adverse alteration in the
nature or scope of Executive’s responsibilities with Company; or

 

  (iii) Executive has been asked to relocate her principal place of business to
a location that is more than fifty (50) miles from Company’s offices located in
Burlington, VT.

4.4.2

4.5 Rights upon Termination. Upon termination of this Agreement and the
Employment, the following shall apply:

4.5.1 Termination by Company Without Cause or for Constructive Discharge. If
Company terminates the Employment Period without Cause (other than a non-renewal
by Company under Section 2), or if Executive terminates the Employment Period as
a result of a Constructive Discharge, Executive shall be entitled to receive
payment of any Base Salary amounts that have accrued but have not been paid as
of the Termination Date, and the unpaid Performance Bonus, if any, with respect
to the Fiscal Year preceding the Fiscal Year in which the Termination Date
occurs (such Performance Bonus, if any, to be determined in the manner that it
would have been determined, and payable at the time it would have been payable,
under Section 3.2 had there been no termination of the Employment Period). In
addition, subject to Section 4.5.2, below, Company shall be obligated to pay
Executive (or provide Executive with) the following benefits as severance:

 

  (i) one (1) year of Executive’s Base Salary, payable in twelve (12) equal
monthly installments commencing on the Termination Date, equal to Executive’s
annual Base Salary in effect immediately prior to the Termination Date, such
amount to be payable regardless of whether Executive obtains other employment
and is compensated therefor (but only so long as Executive is not in violation
of Section 5 hereof);

 

  (ii) the Performance Bonus for the Fiscal Year in which the Termination Date
occurs that would have been payable under Section 3.2 had there been no
termination of the Employment Period (such Performance Bonus to be determined in
the manner it would have been determined under Section 3.2 had there been no
termination of the Employment Period), payable as follows: in twelve (12) equal
monthly installments commencing on the fifteenth day of the first full month
following the Termination Date;

 

  (iii)

continuation of Executive’s then current enrollment (including family
enrollment, if applicable) in all health and/or dental insurance benefits set
forth in Section 3.2.2 for a period of twelve (12) months following the
Termination Date, with Executive’s contribution to such plans as if Executive
were employed by Company, such contributions to be paid by Executive in the same
period (e.g., monthly, bi-weekly, etc.) as all other employees of Company;
provided, however that Company may terminate such coverage if payment from
Executive is not made within ten (10) days

 

~ 5 ~



--------------------------------------------------------------------------------

 

of the date on which Executive receives written notice from Company that such
payment is due; and provided, further, that such benefits may be discontinued
earlier to the extent that Executive becomes entitled to comparable benefits
from a subsequent employer;

 

  (iv) outplacement services, in an amount up to ten thousand dollars ($10,000),
paid to Executive on exit; and

 

  (v) any stock options or other awards granted to Executive pursuant to
Section 3.5 that have not vested as of the Termination Date shall vest in full
upon the Termination Date.

4.5.2 Termination With Cause by Company or Without Cause by Executive. If
Company terminates the Employment Period with Cause, or if Executive terminates
the Employment Period other than as a result of a Constructive Discharge or a
non-renewal under Section 2, Company shall be obligated to pay Executive (i) any
Base Salary amounts that have accrued but have not been paid as of the
Termination Date; and (ii) the unpaid Performance Bonus, if any, with respect to
the Fiscal Year preceding the Fiscal Year in which the Termination Date occurs
(such Performance Bonus, if any, to be determined in the manner it would have
been determined, and payable at the time it would have been payable, under
Section 3.2 had there been no termination of the Employment Period).

4.5.3 Termination Upon Death or Disability. If the Employment Period is
terminated because of the death or disability of Executive, Company shall be
obligated to pay Executive or, if applicable, Executive’s estate, the following
amounts: (i) earned but unpaid Base Salary; (ii) the unpaid Performance Bonus,
if any, with respect to the Fiscal Year preceding the Fiscal Year in which the
Termination Date occurs (such Performance Bonus, if any, to be determined in the
manner it would have been determined, and payable at the time it would have been
payable, under Section 3.2 had there been no termination of the Employment
Period); and (iii) the amount of Executive’s Performance Bonus, if any, for the
Fiscal Year in which the Termination Date occurs that would have been payable
under Section 3.2 had there been no termination of the Employment Period (such
Performance Bonus, if any, to be determined in the manner it would have been
determined under Section 3.2 had there been no termination of the Employment
Period), payable as follows: (a) fifty percent (50%) of such Performance Bonus
shall be paid on the Termination Date; and (b) the remaining fifty percent
(50%) shall be paid in twelve (12) equal monthly installments commencing on the
fifteenth day of the first full month following the Termination Date.

4.5.4 Termination for Non-Renewal by Company. If the Employment Period is
terminated by reason of a non-renewal by Company under Section 2, then Executive
shall be entitled to receive payment of any Base Salary amounts that have
accrued but have not been paid as of the Termination Date, and the unpaid
Performance Bonus, if any, with respect to the Fiscal Year preceding the Fiscal
Year in which the Termination Date occurs (such Performance Bonus, if any, to be
determined in the manner that it would have been determined, and payable at the
time it would have been payable, under Section 3.2 had there been no termination
of the Employment Period). In addition, Company shall be obligated to pay
Executive as severance one (1) year of Executive’s Base Salary, payable in
twelve (12) equal monthly installments

 

~ 6 ~



--------------------------------------------------------------------------------

commencing on the Termination Date, equal to Executive’s annual Base Salary in
effect immediately prior to the Termination Date, such amount to be payable
regardless of whether Executive obtains other employment and is compensated
therefor (but only so long as Executive is not in violation of Section 5
hereof).

4.6 Effect of Notice of Termination. Any notice of termination by Company,
whether for Cause or without cause, may specify that, during the notice period,
Executive need not attend to any business on behalf of Company.

 

5. Noncompetition and Confidentiality.

5.1 Covenant Not to Compete. During the Employment Period and for a period of
one (1) year after the expiration or earlier termination of the Employment
Period (other than a termination by Company without Cause or a termination by
Executive for Constructive Discharge), Executive shall not, (i) directly or
indirectly act in concert or conspire with any person employed by Company in
order to engage in or prepare to engage in or to have a financial or other
interest in any business which is a Direct Competitor (as defined below); or
(ii) serve as an employee, agent, partner, shareholder, director or consultant
for, or in any other capacity participate, engage or have a financial or other
interest in any business which is a Direct Competitor (provided, however, that
notwithstanding anything to the contrary contained in this Agreement, Executive
may own up to two percent (2%) of the outstanding shares of the capital stock of
a company whose securities are registered under Section 12 of the Securities
Exchange Act of 1934). For purposes of this Agreement, the term “Direct
Competitor” shall mean any person or entity engaged in the business of marketing
or providing within the continental United States those businesses in which the
Company currently engages in or plans to engage in the twelve months from the
date of departure including but not limited to clinical software for physicians,
decision support software, tools or applications, practice management systems,
process consulting or implementation services, prescription products or services
for pharmacy benefit management products or services including, without
limitation, prepackaged prescription products or services, point of care
pharmacy dispensing systems, and, mail service pharmacy products or services, or
pharmaceuticals or pharmaceutical delivery systems. For purposes hereof, and by
way of example, Direct Competitor shall include, without limitation, the
following organizations or their affiliates or subsidiaries: McKesson/HBOC,
Cerner, Epic, NextGen, A4, Integrate, GE Medical Systems, Siemens and Meditech.

5.2 No Solicitation of Employees. During the Employment Period and for a period
of one (1) year following the expiration or earlier termination of the
Employment Period for any reason, Executive shall not, directly or indirectly,
whether for its own account or for the account of any other individual or
entity, (i) employ, hire or solicit for employment, or attempt to employ, hire
or solicit for employment, any Employee (as defined below), (ii) divert or
attempt to divert, directly or indirectly, or otherwise interfere in a material
fashion with or circumvent Company’s relationship with, any Employees, or
(iii) induce or attempt to induce, directly or indirectly, any Employee to
terminate his or her employment or other business relationship with Company. For
purposes of this Section 5.2, “Employee” shall mean any person who is or was
employed by Company during the Employment Period; provided, however, that
“Employee” shall not include any person (a) whose employment with Company was
terminated by Company without cause, or (b) who was not

 

~ 7 ~



--------------------------------------------------------------------------------

employed by Company at any time during the six (6) month period immediately
prior to the Termination Date.

5.3 Confidential Information. Company has advised Executive, and Executive
acknowledges, that it is the policy of Company to maintain as secret and
confidential all Protected Information (as defined below), and that Protected
Information has been and will be developed at substantial cost and effort to
Company. Executive shall not at any time, directly or indirectly divulge,
furnish or make accessible to any person, firm, corporation, association or
other entity (otherwise than as may be required in the regular course of
Executive’s employment), nor use in any manner, either during the Employment
Period or after the termination of the Employment Period for any reason, any
Protected Information, or cause any such information of Company to enter the
public domain, except as required by law or court order. “Protected Information”
means trade secrets, confidential and proprietary business information of
Company, and any other information of Company, including but not limited to,
customer lists (including potential customers), sources of supply, processes,
plans, materials, pricing information, internal memoranda, marketing plans,
internal policies, and products and services which may be developed from time to
time by the company and its agents or employees, including Executive; provided,
however, that information that is in the public domain (other than as a result
of a breach of this Agreement), approved for release by Company or lawfully
obtained from third parties who are not bound by a confidentiality agreement
with Company, is not Protected Information.

5.4 Injunctive Relief. Executive acknowledges and agrees that the restrictions
imposed upon her by this Section 5 and the purpose for such restrictions are
reasonable and are designed to protect the Protected Information and the
continued success of Company without unduly restricting Executive’s future
employment by others. Furthermore, Executive acknowledges that in view of the
Protected Information of Company which Executive has or will acquire or has or
will have access to and the necessity of the restriction contained in this
Section 5, any violation of the provisions of this Section 5 would cause
irreparable injury to Company and its successors in interest with respect to the
resulting disruption in their operations. By reason of the foregoing, Executive
consents and agrees that if he violates any of the provisions of this Section 5,
the company and its successors in interest, as the case may be, shall be
entitled, in addition to any other remedies that they may have, including
monetary damages, to an injunction to be issued by a court of competent
jurisdiction, restraining Executive from committing or continuing any violation
of this Section 5.

5.5

 

6. No Set-Off or Mitigation.

The Company’s obligation to make the payments provided or in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against Executive or others. In no event shall Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to Executive under any of the provisions of this
Agreement and, except as otherwise provided herein, such amounts shall not be
reduced whether or not Executive obtains other employment.

 

~ 8 ~



--------------------------------------------------------------------------------

7. Indemnification.

To the fullest extent permitted by law, Company shall indemnify Executive
(including the advancement of expenses) for any judgments, fines, amounts paid
in settlement and reasonable expenses, including attorney’s fees, incurred by
Executive in connection with the defense or any lawsuit or other claim to which
Executive is made a party by reason of being an officer, director or employee of
Company or any of its Subsidiaries.

 

8. Miscellaneous.

8.1 Valid Obligation. This Agreement has been duly authorized, executed and
delivered by Company and has been duly executed and delivered by Executive and
is a legal, valid and binding obligation of Company and of Executive,
enforceable in accordance with its terms.

8.2 No Conflicts. Executive represents and warrants that the performance by her
of her duties hereunder will not violate, conflict with, or result in a breach
of any provision of, any agreement to which he/she is a party.

8.3 Applicable Law. This Agreement shall be construed in accordance with the
laws of the State of Illinois, without reference to Illinois’ choice of law
statutes or decisions.

8.4 Severability. The provisions of this Agreement shall be deemed severable,
and the invalidity or unenforceability of any one ore more of the provisions
hereof shall not affect the validity or enforceability of any other provision.
In the event any clause of this Agreement is deemed to be invalid, the parties
shall endeavor to modify that clause in a manner which carries out the intent of
the parities in executing this Agreement.

8.5 No Waiver. The waiver of a breach of any provision of this Agreement by any
party shall not be deemed or held to be a continuing waiver of such breach or a
waiver of any subsequent breach of any provision of this Agreement or as
nullifying the effectiveness of such provision, unless agreed to in writing by
the parties.

8.6 Notices.

All demands, notices, requests, consents and other communications required or
permitted under this Agreement shall be in writing and shall be personally
delivered or sent by facsimile machine (with a confirmation copy sent by one of
the other methods authorized in this Section), or by commercial overnight
delivery service, to the parties at the addresses set forth below:

 

To Company:   

Allscripts, Inc.

2401 Commerce Drive

Libertyville, Illinois 60048

Attention: Chief Executive Officer

 

~ 9 ~



--------------------------------------------------------------------------------

with a copy to:   

Akin, Gump, Strauss, Hauer & Feld, L.L.P.

1333 New Hampshire Avenue, N.W.

Washington, D.C. 20036

Attention: Philip Green

To Executive:    Laurie McGraw    _______________    _______________

Notices shall be deemed given upon the earliest to occur of (i) receipt by the
party to whom such notice is directed, if hand delivered; (ii) if sent by
facsimile machine, on the day (other than a Saturday, Sunday or legal holiday in
the jurisdiction to which such notice is directed) such notice is sent if sent
(as evidenced by the facsimile confirmed receipt) prior to 5:00 p.m. Central
Time and, if sent after 5:00 p.m. Central Time, on the day (other than a
Saturday, Sunday or legal holiday in the jurisdiction to which such notice is
directed) after which such notice is sent; or (iii) on the first business day
(other than a Saturday, Sunday or legal holiday in the jurisdiction to which
such notice is directed) following the day the same is deposited with the
commercial carrier if sent by commercial overnight delivery service. Each party,
by notice duly given in accordance therewith may specify a different address for
the giving of any notice hereunder.

8.7 Assignment of Agreement. This Agreement shall be binding upon and inure to
the benefit of Executive and Company, their respective successors and permitted
assigns and Executive’s heirs and personal representatives. Neither party may
assign any rights or obligations hereunder to any person or entity without the
prior written consent of the other party. This Agreement shall be personal to
Executive for all purposes.

8.8 Entire Agreement; Amendments. Except as otherwise provided herein, this
Agreement contains the entire understanding between the parties, and there are
no other agreements or understandings between the parties with respect to
Executive’s employment by Company and her obligations thereto. Executive
acknowledges that he is not relying upon any representations or warranties
concerning her employment by Company except as expressly set forth herein. No
amendment or modification to the Agreement shall be valid except by a subsequent
written instrument executed by the parties hereto.

8.9 Dispute Resolution and Arbitration. The following procedures shall be used
in the resolution of disputes:

8.9.1 Dispute. In the event of any dispute or disagreement between the parties
under this Agreement, the disputing party shall provide written notice to the
other party that such dispute exists. The parties will then make a good faith
effort to resolve the dispute or disagreement. If the dispute is not resolved
upon the expiration of fifteen (15) days from the date a party receives such
notice of dispute, the entire matter shall then be submitted to arbitration as
set forth in Section 8.9.2.

8.9.2 Arbitration. If the dispute or disagreement between the parties has not
been resolved in accordance with the provisions of Section 8.9.1 above, then any
such controversy or claim arising out of or relating to this Agreement, or the
breach thereof, shall be

 

~ 10 ~



--------------------------------------------------------------------------------

settled by arbitration to be held in Chicago, Illinois, in accordance with the
rules of the American Arbitration Association then in effect. Any decision
rendered herein shall be final and binding on each of the parties and judgement
may be entered thereon in the appropriate state or federal court. The
arbitrators shall be bound to strict interpretation and observation of the terms
of this Agreement. The company shall pay the costs of arbitration.

8.10 Survival. The provisions of Sections 4.5, 5, 7 and 8.9 of this Agreement
shall survive the expiration or earlier termination of the Agreement.

8.11 Headings. Section headings used in this Agreement are for convenience of
reference only and shall not be used to construe the meaning of any provision of
this Agreement.

8.12 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but both of which together shall constitute one and
the same instrument.

[Signature page follows]

 

~ 11 ~



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

ALLSCRIPTS, INC

By:

 

/s/ Glen E. Tullman

Name:

 

Glen E. Tullman

Title:

 

Chief Executive Officer

 

EXECUTIVE

/s/ Laurie McGraw

Laurie McGraw